Citation Nr: 1211892	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-01 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a right leg disorder, claimed as right distal femur fibrous pseudoarthrosis, status post multiple surgical repairs. 

2.  Entitlement to service connection for a left leg disorder, to include claimed as secondary to a right leg disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from July 1947 to June 1950, and from June 1950 to September 1952.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal. 

The Veteran provided testimony before the undersigned Veterans Law Judge in December 2011.  A copy of the transcript has been associated with the file.  

A March 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right leg injury/disability was not manifested during service or during the first post-service year (in the case of arthritis), and currently diagnosed right leg conditions are not shown to be causally or etiologically related to service, or any incident therein.

2.  A left leg injury/disability was not manifested during service or during the first post-service year (in the case of arthritis), and currently diagnosed right leg conditions are not shown to be causally or etiologically related to service, or any incident therein


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
 
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in a letter dated in November 2009, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claims.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.

The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating or effective date, as was discussed in the Dingess case, in the November 2009 letter.  Accordingly, the Board finds that the duty to notify has been met.

The duty to assist is also satisfied in this case.  As a matter of clarification, the appellant's service treatment records (STRs) are in fact on file and, as will be discussed herein, appear to be complete, except for an absent separation examination which may well have never taken place in light of the Veteran's medical discharge.  The Board notes that in hearing testimony provided in 2011, the Veteran indicates that a separation examination did not take place (p. 19).  Hence, it appears that the STRs in this case are complete.

In his substantive appeal filed in January 2011, the Veteran requested that records be obtained from the 1600 Medical Group (where he was hospitalized during service).   He also requested that service personnel records be reviewed as they would establish that he was discharged due to medical injury on active duty.  The hospitalization records from the 1600 Medical Group are already included in the STRs, as are records relating to the Veteran's discharge.  Hence, there is no need to remand this case to obtain these records.  

VA and private medical records and statements are on file.  In addition, the Veteran provided testimony at a Board videoconference hearing conducted in December 2011.  During the hearing, the parties agreed to leave the record open for 30 days to allow for the presentation of additional evidence post-hearing.  Additional evidence was provided for the record during that time frame and the evidence was accompanied by a waiver.  

A VA examination was conducted in February 2010, which included information and opinions pertinent to the claims.  As addressed more fully below, the Board finds that the VA examiner relied upon a substantially accurate factual foundation in conjunction with the clinical assessments and opinions provided.  The Veteran has not argued that this examination report is in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Thus, the Board finds that the February 2010 examination report is adequate for rating purposes.

In sum, the Board finds that VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

The Veteran served with the United States Air Force from July 1947 to June 1950, and re-enlisted from June 1950 to September 1952.  Records reflect that he was primarily assigned to food service throughout his military career.

Service treatment records (STRs) are negative for any record documenting complaints, injury, treatment or a diagnosis of any leg condition during the Veteran's first period of service.  A June 1950 separation and re-enlistment examination report revealed no gait abnormalities and no abnormalities of the lower extremities, joints or muscles.  

The STRs contain a clinical summary dated in early September 1952, reflecting that the Veteran was treated by the 1600th Medical Group at Westover Air Force Base in Massachusetts.  It was noted that the Veteran was admitted as a transfer from Limestone Air Force Base in Maine on August 6, 1952, for evaluation of back pain.  The Veteran gave a history of a pre-service back injury in 1945, caused when a tree fell on his back while he was operating a bulldozer.  He reported that he was hospitalized for 2 weeks, treated with a body cast for 8 months, and had back pain for the next 2 to 3 subsequent months.  He reported that in August 1948, he had a recurrence of back pain as well as right leg pain while playing baseball.  [The Board points out that this is the only reference to any leg problem in all records of medical treatment during service.]  It was noted that this was treated with heat and physiotherapy and that the pain completely subsided.  In August 1952, while trying to lift his car out of a ditch, the Veteran experienced recurrence of back pain and was admitted for evaluation.  

While hospitalized, X-ray films revealed a bilateral defect in the pars interarticularis of the 4th lumbar vertebrae, as well as evidence of a minimal old compression fracture of the 12th dorsal vertebrae.  In addition, an infection of the tonsils was identified during hospitalization.  No complaints, injury, treatment or a diagnosis relating to the legs was recorded and on physical examination, the Veteran could perform a deep knee bend.  Spondylolisthesis, existing prior to service and existing prior to service was diagnosed.  It was recommended that the Veteran be separated from service due to disqualifying defects of a progressive nature, which were not aggravated beyond the normal progression by military duty.  A Board convened and determined that the Veteran be separated from service under the provisions of AFL35-20, due solely to his back disability, characterized as a physical defect which existed prior to service.  The Veteran was medically discharged from service in late September 1952.  

While the service treatment records contained one reference to pain in the right leg while playing baseball in August 1948, it was noted in the same record that the Veteran's pain completely subsided.  The file contains no service treatment records showing any complaints or findings indicative of a chronic problem with either leg.  A chronic leg problem was not noted at separation.   

In October 1952, the Veteran filed claims for service connection for nine conditions: pneumonia; a back disorder; an ear problem; tonsillitis; a neck condition; a nervous condition; residuals of a head injury; pyorrhea; and a stomach condition.   The Board finds it pertinent that the Veteran did not claim any disability involving the legs or knees.  

In February 1953, a request for additional records including the Veteran's final physical examination was made.  In June 1953, a reply was received indicating that physical examination at discharge could not be found.  (It is not clear that a separation examination was performed given the fact that disposition of the Veteran's status/separation was made largely based on the September 1952 hospitalization summary.) 

In a June 1953 rating action, service connection was established for tonsillitis. Service connection for a back condition was denied in a May 1980 rating action.

The file contains no record of any treatment, complaints or findings relating to either knee or leg until nearly early 50 years after separation from service in 1952. 

The file contains private medical records of Dr. S. dated from 2002 to 2004.  These records reflect that the Veteran was hospitalized in mid-March 2002 for a history of an injury to the right distal femur resulting from a fall while getting out of the shower.  The knee was immobilized and surgical fixation with a compression screw and Lag device was undertaken.  A prior arthroscopic surgery, several years previously was noted.  There was no mention of any in service leg or knee injury.  In June 2002, the Veteran underwent another surgery described as removal of a bony bump in the anterior aspect of the femur and a bone grafting procedure.  In April 2003, the Veteran was hospitalized for surgical treatment of non-union fracture of the right distal femur.  In July 2004, he was admitted for surgery due to a diagnosis of fracture of the right distal femur, at which time removal of hardware from the femur was undertaken. 

Private medical records reflect that in July 2005, the Veteran underwent surgical correction of right femoral fibrous nonunion with varus deformity.  He gave a history of an injury assessed as a fracture of the right distal femur in 2002 due to a fall getting out of a bathtub, with subsequent surgeries for this condition occurring in 2002, 2003 and 2004.  There was no mention of any in-service injury. 

Records dated in 2005 from a private orthopedic group document a 3 year history of right knee pain and trauma and do not mention any service-related trauma or injury.  

Private medical records of Dr. D.E.S., dated from February 2005 to August 2009, include a document dated in February 2005 that notes a history of a right leg and knee fracture, set by Dr. S.  It was noted that the Veteran needed a knee replacement.  There is no mention of any leg injury in service in those records.

VA records dated from April to July 2009 are on file.  An entry dated in April 2009 reveals that the Veteran had recently fallen and fractured his ribs.  It was noted that the Veteran had worked in construction until 2003 and was status post 4 surgeries in the early 2000's due to fractures of the right femur and knee due to a fall.  Status post right femur and knee surgery with limited flexion of the right knee was assessed.  A July 2009 record documents a 1 3/4 inch shortening of the right leg. 

In October 2009, the Veteran raised a service connection claim for a right leg disability.  He reported that while serving at Limestone Air Force Base in Maine as a cook and a baker, he was walking past a mess hall and slipped on a wet and soapy floor, sliding under a dishwasher and jamming his right leg against drainage pipes, and motor and water lines.  He reported that medics carried him out by stretcher and that he was flown from Limestone Air Force Base to Westover Air Force Base in Massachusetts.  He reported that he was given a spinal injection to help deaden the pain before they moved him, and that he was in traction for several weeks.  The Veteran mentioned that he left active duty from the hospital in Massachusetts and opined that his discharge characterization (defect existing prior to service) was in error.  Instead, he maintained that the claimed condition of his right leg was a residual from the accident which occurred within months of discharge from the second period of service.  He also indicated that his right leg was 1 and 3/4 inches shorter than his left leg.  

A private medical opinion of Dr. D.E.S. dated in December 2009 is on file.  The doctor opined that the Veteran had a service-related disability, in that his right leg was 2 inches shorter than his left leg.  It was noted that he had been evaluated by 4 different orthopedic surgeons through the VA system and was felt to be unable to work, secondary to this disability.  

A VA examination was conducted in February 2010 and the claims folder was reviewed.  The Veteran reported that during service in 1952, he fell on a soapy floor with both legs being pinned beneath a dishwasher, resulting in bilateral injuries.  The Veteran denied having any back injury in service.  He indicated that his STRs were incorrect in stating that he hurt his right leg playing baseball.  He asserted, that he hurt both legs as a result of the alleged incident described above.  It was noted that post-service, the Veteran worked in construction from 1952 to 2000, during which time he recalled having leg pain.  The Veteran mentioned that in 2002, he fell and broke his right femur, which led to multiple surgeries.  He complained that both legs hurt all of the time and that he wore an elevated shoe on the right foot.  A history of left knee surgery about 4 to 6 years prior to 2002 was noted.  

Right distal femur fibrous psuedoarthrosis status post multiple surgical repairs with residual varus deformity was assessed, as was left knee injury, status-post surgical repair.  The examiner opined that the right leg condition was not caused or aggravated by military service, as there was no documented right leg injury or fracture in service, and no evidence of continuity of care for right leg symptoms.  The examiner further opined that the leg length discrepancy with left leg strain complained of by the Veteran is not caused or aggravated by military service, but is at least as likely as not secondary to multiple right leg surgeries to repair non-union of a right femur fracture.

The file contains a second private medical opinion from Dr. D.E.S. dated in October 2010.  Dr. D.E.S. indicated that he was the Veteran's primary care physician.  He repeated the account of the Veteran having slipped on a soapy floor during service in 1952.  He stated that the Veteran slid under a dishwasher and jammed his right leg against drainage pipes.  He noted that medics took him by stretcher to Massachusetts where he received medical care and was in traction for several weeks.  The doctor added that since this incident, the Veteran had experienced bilateral leg pain and had sustained right leg shortening.  The doctor remarked that it was unfortunate that no service medical records existed in this case, as they had been destroyed in a fire.  He indicated that he hoped that his letter was of assistance in securing justly deserved benefits for the Veteran.  

In his substantive appeal filed in January 2011, the Veteran requested that records be obtained from the 1600 Medical Group where he was hospitalized.  He also indicated that service personnel records should be obtained and reviewed as these records would establish that he was discharged due to medical injury on active duty.  (The Board notes that this evidence is already on file).

The Veteran presented testimony at a Board hearing held in December 2011.  At the outset, the Veteran's representative (incorrectly) mentioned that the STRs were unavailable and had been burned in a fire.  In addition, the parties agreed to leave the record open for 30 days to allow for the presentation of additional evidence post-hearing.  The Veteran recounted an event which he maintained occurred during service in 1952, stating that he fell on a wet floor with soapsuds "almost knee deep" slipping and jamming his legs underneath a dishwasher resulting in injuries described as being "paralyzed from the waist down."  He indicated that he was originally treated at Limestone Air Force Base in Maine and then flown to Westover Field Hospital in Massachusetts.  He indicated that he was hospitalized from August 1952 until he was medically discharged on September 25, 1952.  The Veteran made some vague reference to being treated for leg problems by a doctor in Florida, but indicated that he was unable to recall the name of any treatment providers or secure any such records.  He indicated that his leg symptoms were chronic and continuous from the 1950's forward, and that he had undergone 5 post-service right leg surgeries.  At the hearing, the Veteran denied ever having had a separation physical examination (p. 19).  

In December 2011, additional evidence was provided for the record which was accompanied by a waiver.  This evidence includes a lay statement from the Veteran's brother dated in December 2011.  The statement indicates that in August and September 1952, the Veteran's mother, his father, another brother, and the author visited the Veteran at the Westover Air Force Medical Center in Massachusetts, where the Veteran was being treated for a leg injury.  The author indicated that he recalled the Veteran being in some kind of traction for his leg or legs.  A similar statement was provided by the Veteran's other brother, who indicated that the family visited the Veteran who was recovering from injuries sustained while working in a mess hall kitchen.  

Also presented for the file was a DD Form 256AF, Honorable Discharge certification, reflecting the Veteran's discharge from the United States Air Force through the 1600 Medical Group in late September 1952.  

The file also contains what appears to be an additional private medical records from Dr. S., in the form of a December 5, 2011 entry reflecting that the Veteran had complaints of long-standing pain in both knees.  The record indicates that the Veteran had been seen by the treating source in the past for right knee pain in 1989, with complaints of a several year history of such symptoms at that time.  There was no mention of any injury in service.  A diagnosis of osteochondromatic arthritis was made.  It was further noted that the left knee was doing well since the arthroscopic debridement and that no active left knee treatment was needed.  

Analysis

The Veteran contends that he has bilateral leg disabilities that are related to his period of service, or that in the alternative, that he has a right knee disorder due to service and a left leg condition secondary to a right knee condition.  He specifically alleges that he sustained injuries to the legs during service in 1952, after falling on a wet and soapy floor and reportedly pinned/jammed under a dishwasher.  The Veteran maintains that during service he was hospitalized for this condition and ultimately medically discharged due to it.  He further contends that several post-service surgeries, particularly of the right leg, have occurred following and as a result of this incident.  

Generally, in order to prevail on the issue of service connection, there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946, or had peacetime service on or after January 1, 1947, and conditions including: arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 53-54.


A.  Right Leg

In this case, Hickson element (1), evidence of current right leg disability has been established.  Upon VA examination of 2010, right distal femur fibrous psuedoarthrosis status post multiple surgical repairs with residual varus deformity was diagnosed.  

The remaining question is whether the currently claimed right leg disorder was incurred during or as a result of the Veteran's active military service, presumptively or otherwise.

With regard to Hickson element (2), in-service incurrence, the Board finds that aside from the Veteran's account of inservice injury, the file contains no evidence indicating that the Veteran sustained a chronic right knee or leg disability during service.  At the outset, the Board initially wishes to clarify that the Veteran's STRs in this case are not unavailable and they were not destroyed in a fire (as was reported by Dr. D.E.S. or the Veteran.  In fact, it appears that they are not even incomplete.  It is true that the file does not contain the report of a separation examination in conjunction with the Veteran's second period of service.  Given the circumstances of his medical discharge, however, and the fact that the medical records upon which the discharge was based are on file, it is entirely possible that no separation examination was conducted, as the Veteran was still hospitalized in September 1952, the same month that he was medically discharged.  Further supporting this theory, is the fact that Veteran himself denied undergoing a separation examination (hearing transcript p. 19).  

The Board observes that the STRs contain a single mention of right leg pain in August 1948, while playing baseball.  That record further indicates that the condition fully resolved.  The service treatment records make no further mention of any leg problems whatsoever.  A leg disorder was not shown on the report of the Veteran's examination for separation and re-enlistment in June 1950.  There is no other indication any other complaints or findings regarding the knees or legs in any of the service treatment records from the Veteran's second period of service.  While the file contains statements from the Veteran and family members, and Dr. R.E.S., indicating that the Veteran was hospitalized for leg problems in August and September 1952, and eventually discharged for same, the actual reports on file clearly document that the Veteran's August and September 1952 hospitalization, (which ultimately led to his medical discharge), was in no way related to any leg injury or symptomatology.  Instead, these records reveal that in August 1952, while trying to lift his car out of a ditch, the Veteran experienced recurrence of back pain and was admitted for evaluation.  While hospitalized, X-ray films revealed a bilateral defect in the pars interarticularis of the 4th lumbar vertebrae, as well as evidence of a minimal old compression fracture of the 12th dorsal vertebrae.  No complaints, injury, treatment or a diagnosis relating to the legs was recorded.  On physical examination, the Veteran could perform a deep knee bends.  Spondylolisthesis, existing prior to service was diagnosed.  A Board convened and determined that the Veteran would be separated from service under the provisions of AFL35-20, due solely to his back disability, characterized as a physical defect which existed prior to service.  The Veteran was medically discharged from service because of his back disorder in late September 1952.

In essence, the STRs are entirely negative for any injury to the right leg in 1952, and they are negative for any complaints, treatment, hospitalization, or diagnosis relating to either leg in 1952.   

In 2009 - more than 55 years after his discharge from service - the Veteran initially filed a claim for bilateral leg disorders and indicated that these problems were caused by an injury in service, described as allegedly slipping on a floor in 1952.  He maintains that he was hospitalized for these injuries and was ultimately discharged from service due to disability caused by alleged leg injuries.  

A Veteran's report of what occurred during service is generally considered competent and probative evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Here, however, the Board finds that the Veteran's lay reports as related to his claimed in-service leg injuries are not credible.  The contemporaneous objective evidence from the 1952 documents shows hospitalization and treatment for a back disorder; this evidence clearly contradicts the Veteran's remote recollections of any leg injuries.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

Here, the Veteran has asserted that he fell and injured his legs at Limestone Air Force Base, that he had to be flown for treatment to Massachusetts, and that he was hospitalized and in traction for several weeks.  The Board has reviewed the Veteran's service treatment records and records of examination during service and finds that while these records document many injuries and illnesses, they make no mention of the supposed inservice fall and/or injury to the legs.  While the Veteran was sent to Massachusetts for treatment in the months prior to his separation from service in 1952, it is clear from all the reports that the problem he was treated for was with his back and not his legs.  The Veteran's lay assertions that he was treated for leg injuries are entirely contradicted by the STRs, which fail to reveal any evidence of leg injury.  It simply begs credulity to believe that the detailed reports in the September 1952 clinical summary itemizing the history of treatment for back problems up to his 1952 hospitalization and discharge would fail to mention any leg problems.  To the contrary, the STRs provide concrete evidence that the Veteran's lay account being hospitalized and discharged for leg problems is entirely untrue.  The STRs reflect that the hospitalization in August and September 1952, and medical discharge were solely related to a back disability, and not (as the Veteran contends) related to leg problems.  Accordingly, the Veteran's lay account as it relates to alleged leg injuries in service is at best, a grossly inaccurate characterization.

The Board concludes that the contemporaneous clinical records dated in 1952 (when the leg injuries were allegedly sustained), as well as the records relating to a determination of his discharge, are entitled to more probative weight than the unsubstantiated recollections of the appellant of events which occurred over 50 years previously.  In summary, the objective clinical evidence in service is more probative than the unsubstantiated and remote assertions of the appellant made over 55 years after service and only in the context of a claim for monetary benefits.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Hence, the Board finds that the Veteran's lay account of sustaining leg injuries in service for which he was hospitalized and ultimately discharged from service is not credible and of no probative value.  

Having made that determination, the Board also notes that the file contains 2 lay statements from the Veteran's family members provided in December 2011, to the effect that they visited the Veteran in the hospital nearly 60 years previously, where he was reportedly recovering from leg injuries sustained in an mess hall accident.  While these family members may well have visited the Veteran in 1952, and they may well have seen the Veteran in traction for a back disorder, their interpretation in 2011 of the reason for his hospitalization and treatment in 1952 appears to be incorrect.  As is clear from the medical report of September 1952, the Veteran was hospitalized for treatment of a back disability (with no indication of involvement of either leg), as well as for incidental treatment for an infection of the tonsils.  Hence, to the extent that these lay statements purport to support and corroborate the Veteran's inaccurate and non-credible lay statements relating to the cause and reasons for his 1952 hospitalization, these statements too are inaccurate, non-credible and lacking in any probative value. 

The Board cannot ignore the fact that while the Veteran sought compensation from VA in 1952 when he filed claims for service connection for nine different conditions he believed were incurred in service, he did not mention any problem with his legs or knees.  In fact, he did not raise a claim for service connection for any leg problems until more than 50 years later.    

The Court of Appeals for the Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Turning to this third element, nexus evidence, the record contains several medical opinions addressing this matter, both supporting and failing to support the Veteran's claim.  Factors for assessing the probative value of a medical opinion include the opining physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000).  

In December 2009, Dr. D.E.S. provided a private medical opinion to the effect that the Veteran had a service-related disability, in that his right leg was 2 inches shorter than his left leg.  Dr. D.E.S. noted that the Veteran had been evaluated by 4 different orthopedic surgeons through the VA system and was felt to be unable to work, secondary to this disability.  This opinion carries little weight.  First, Dr. D.E.S. provides no rationale to explain why he labels the finding of a short leg a "service-related disability".  In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.  Inasmuch as this opinion contained no reasoning, it follows that it is of very low probative value.  Second, there is no indication that 
Dr. D.E.S. has ever reviewed the claims file or is even aware of the Veteran's entire medical history.  

In October 2010, Dr. D.E.S. provided a second medical opinion.  Therein, he noted the Veteran's report of leg injuries sustained in service in 1952 caused by a slip on a wet floor with subsequent treatment (including traction) in Massachusetts.  The doctor added that since this incident, the Veteran had experienced bilateral leg pain and had sustained right leg shortening.  The doctor remarked that it was unfortunate that no service medical records existed in this case, as they had been destroyed in a fire, and hoped that his letter was of assistance in securing justly deserved benefits for the Veteran.

At the outset, the doctor's unfamiliarity with the case is clear by virtue of his incorrect reference to the unavailability of the Veteran's STRs.  Moreover, given such statement, it is equally clear that the STRs were not reviewed in conjunction with the opinion provided; hence any opinion Dr. D.E.S. provided was necessarily based in large part on a history provided by the Veteran.  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  

Additionally the opinions from Dr. D.E.S did not include mention or reflect consideration of the Veteran's STRs (which were negative for leg injury and actually showed that hospitalization which took place in 1952 was due solely to a back disability), nor did they include mention of the private medical records from Dr. S, dating from 2002 to 2004, documenting post-service right leg injury of 2002 (femur fracture) due to a fall in the shower with subsequent evidence of numerous surgeries, ultimately resulting in right leg shortening.  The opinions from Dr. D.E.S. ignore critical evidence of intervening injury, and rely heavily on inaccurate accounts of inservice injury.   Further, the Board notes that earlier records of Dr. D.E.S., dated from 2005 to 2009, fail to include a reference to any history of a leg injury in service.  Significantly, the opinion was primarily based on a patently inaccurate and possibly fabricated history provided by the Veteran, in which he incorrectly informed the doctor that he sustained leg injuries in service for which he was hospitalized and placed in traction; events which never occurred and are in fact contradicted by the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7).  A physician's opinion based upon an inaccurate factual premise, as is the case here, has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)

In contrast, the file contains an opinion provided by a VA examiner in 2010, which was based on a review of the claims file and Veteran's lay history.  The Veteran reported that during service in 1952, he fell on a soapy floor with both legs being pinned beneath a dishwasher, resulting in bilateral injuries.  The Veteran denied having any back injury in service and indicated that his STRs were incorrect, in that he did not hurt the right knee playing baseball, but hurt both legs as a result of the alleged incident described above.  The Veteran mentioned that in 2002, he fell and broke the right femur, following which he has undergone multiple surgeries.  The examiner opined that the right leg condition was not caused or aggravated by military service, as there was no documented right leg injury or fracture in service and no evidence of continuity of care for right leg symptoms.  The examiner further opined that leg length discrepancy with left leg strain complained of by the Veteran is not caused or aggravated by military service, but is at least as likely as not secondary to multiple right leg surgeries to repair non-union of a right femur fracture. 

The negative opinion provided by the VA examiner is found to be of high probative value in this case, as it was made based upon consideration of a full and accurate historical record and is supported by persuasive and logical rationale, elements lacking in both of the other private medical opinions provided.  The Board finds no adequate basis to reject this competent medical opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

The Board observes that the Veteran asserts that his right leg has been symptomatic since service, and his alleged service-related injury.  Having discredited the Veteran's account of such injury in service, his lay statements regarding continuity and chronicity of symptomatology since that time are similarly found to lack credibility.  Moreover, credible evidence on file supports such a finding.  Initially, the Board notes that the Veteran did not file a claim for a leg disability until 2009, more than 55 years after his discharge from service and only after a post-service right leg fracture sustained in 2002 followed by several subsequent surgeries.  In contrast, he had filed several service claims in 1952, but not a claim for a leg disability.  It is both inconceivable and illogical that the Veteran would not have filed a claim prior to 2009, had he actually sustained some chronic injury in service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Moreover, post-service evidence indicates that the earliest noted complaints of knee problems were several years prior to 1989, still decades after the Veteran's period of service.  Records dated in 2005 from a private orthopedic group document a 3-year history of right knee pain and trauma and do not mention any service-related trauma or injury.  Hence, the Veteran's lay statements regarding chronicity and continuity of right leg symptomatology are contradicted by more accurate and reliable clinical evidence.  See Maxson v. West, 12 Vet. App. 453, 459 (1999) (noting that a time lapse between alleged injury and complaint of treatment can weigh against a finding of service connection).

The Board also acknowledges the Veteran's contentions to the effect that his claimed right leg disability was caused by an injury sustained in service.  Evidence of a link between current disability and service must be sufficient and, the Board must consider lay evidence, but give it whatever weight it deems it is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  To the extent that the Veteran himself asserts he suffers from a right leg disorder as a result of service, while the Veteran is generally considered competent to relate events in service and after service, and to describe the nature of his current symptomatology; in this case, the Veteran's lay history of a right leg injury in service, which is integral to the claim, has been discredited as inaccurate or even fabricated.  Hence that history cannot be relied upon for purposes of establishing a nexus.  Moreover, there is no evidence that the Veteran possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Hence, the Veteran's opinion regarding the etiology of his claimed right leg condition is of no probative value.   

Essentially, as the weight of the evidence is against a finding that any of the Veteran's currently claimed right leg disorder is related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.  

B.  Left Leg

The Veteran has also filed a service connection claim for a left leg disorder, primarily asserting that this condition is secondary to the right leg disorder.

Service connection on a secondary basis requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also 38 C.F.R. § 3.310.  However as determined herein, service connection has not been established for a right leg disorder.  Accordingly, secondary service connection based on a relationship between right and left leg conditions is not a viable theory of entitlement and need not be further discussed.  While the Veteran may be correct in asserting that his left leg disorder is related to his right leg disorder, the right leg disorder has not been found to be related to service.  Accordingly, such disability cannot serve as a link to tie the Veteran's leg disorder to service on a secondary basis.  

Turning to whether the Veteran may otherwise be entitled to service connection for a left leg disorder, the Board must deny this claim for many of the same reasons we are denying the claim regarding the right lower extremity.  

First, as discussed above, the STRs are entirely negative for any complaints, findings or diagnosis relating to a left leg disorder.  The 1950 report of examination prior to separation from the first period of service and enlistment into the second shows no pertinent problems with the left leg.  STRs from the second period of service likewise show no complaints or findings indicative of a left leg disorder.  No separation evaluation was conducted.  

Second, records of treatment subsequent to service do not show treatment for left leg problems until decades after service.  In addition, as explained above, while the Veteran maintains that he injured the legs (right and left) during service as a result of a fall on a wet and soapy surface, his wholly unsubstantiated lay account has been found to lack credibility, for numerous reasons identified above.  The Board also observes that the Veteran's own statements regarding the inservice injury have changed over time.  Upon his initial claim filed in October 2009, only the right leg was injured in the alleged fall.  In hearing testimony presented in 2011, the Veteran alleges that both legs were injured.  Such inconsistencies in accounts further undermine the Veteran's credibility.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Post-service, a VA examination of 2010 mentions a history of left knee surgery about 4 to 6 years prior to 2002.  Left knee injury, status-post surgical repair was diagnosed.  For purposes of this decision only, the Board will presume that this is adequate evidence of current disability, despite the vague description.  

Third, while the Veteran may now have a left lower extremity disorder today, there has been no competent or credible lay or medical evidence of record establishing a nexus between that disorder and service.  A requirement for a showing of such a relationship has been repeatedly reaffirmed by the Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  In this case, no competent or credible lay or medical evidence or opinion has been provided which establishes or even suggests that an etiological relationship exists between a currently claimed left leg disability and the Veteran's period of service, or any incident therein.  

The two opinions provided by Dr. D.E.S. (in 2009 and 2011) are discussed at length above.  To the extent that they purport to link a claimed left leg disability to service, they are of no probative value as they were based on an incomplete and inaccurate history and/or lacked supporting rationale based in fact.  Specifically, the opinions were provided based on the Veteran's lay history of leg injuries reportedly sustained in service, and this history which has been wholly discredited.  

The file also contains an opinion addressing this matter provided by a VA examiner in 2010.  At that time, the examiner opined that leg length discrepancy with left leg strain complained of by the Veteran was not caused or aggravated by military service, but was at least as likely as not secondary to multiple right leg surgeries to repair non-union of a right femur fracture.  That opinion has been provided based on consideration of a full and accurate history and is assigned a great deal of probative value in this case.  

The Board further observes that any nexus opinion provided by the Veteran is of no probative value as it is well-established that laypersons without medical training, such as the Veteran, are not competent to comment on medical matters such as diagnosis and/or etiology, particular in this case involving a matter of medical complexity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  

In addition, as explained above, having discredited the Veteran's account of any leg injury in service, his lay statements regarding continuity and chronicity of symptomatology since that time are similarly found to lack credibility.  Furthermore, the clinical evidence does not reflect that he has experienced left leg symptoms ever since service.  Significantly, these records indicate that it was not decades after service that he was initially treated for any left leg/knee problems.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  As such, service connection may not be established based on chronicity in service, or post- service continuity symptoms first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306; Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a left leg disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.



ORDER

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a left leg disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


